Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: there is no 3c shown in the drawings. It appears 3c was meant to be 30.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
In the instant application, “guiding means” is set forth in claim 7 and “control means” in claim 13.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is indefinite because the use of “preferably” generally renders a claim indefinite. See MPEP 2173.05 (c) I. 
Claim 16 is indefinite because of lack of antecedent basis issues. For example, “said electrical system” has no antecedent basis in the claims. 
Claim 17 is indefinite because of lack of antecedent basis issues. For example, there is no antecedent basis for said control member. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 13, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3336064 to Dzaack. 
Regarding claim 1, Dzaack discloses a device (1) for deposition of an extrudable material (2) (i.e. pressurized anti-freeze solution; see col. 1: 48-49) on the tire (100) of a vehicle (200) (col. 2: 21-23), comprising at least one extrusion unit (3) 10 configured to dispense said material (2) in a respective state of extrusion wherein said device (1) is configured to deposit said extrudable material (2) by said extrusion unit (3) on an outer surface portion (110) of said tire (100) so as to wrap it at least partially (col. 2: 21-23).
Regarding claim 11, Dzaack discloses the device of claim 1 wherein said extrusion unit (3) comprises at least one accumulation member (3c) 14 of said extrudable material (2) configured to release said extrudable material (2) through said extrusion nozzle (3a) in one operating configuration of deposition of said extrudable material (2) on said tire (100) (as evident from Fig. 2).
Regarding claim 13, Dzaack discloses the device of claim 1 comprising control means (4) 23 connected to said extrusion unit (3) and configured to manage said extrusion unit (3) in an operating configuration of deposition of said extrudable material (2) on said tire (100), said control means (4) being connectable to an electrical system 25 of said vehicle (200) (see Fig. 2; and col. 2: 12-20).
Regarding claim 14, Dzaack discloses the device of claim 13 comprising a control member (5) 29 configured to allow a remote control of said control means (4) by a user directly from a control station and/or a dashboard (220) of said vehicle (200) (see Fig. 2; and col. 2: 12-20).
Regarding claim 16, Dzaack discloses the device of claim 1 , an electric wiring to allow connection of the device to the electrical system (see Fig. 2 with a solenoid and battery) and a plurality of reserve accumulation members 35 to allow replacement of the members once exhausted (as set forth in col. 2: 27-44, with lines 43-44 discussing “another can”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dzaack in view of US 2971793 to Peterson.
Regarding claims 2 and 3, Dzaack discloses the device of claim 1 wherein the extrusion unit is configured to heat the extrudable material (via 26 as evident from Fig. 2), the material being in a liquid or semi-liquid state by heating (as evident from Fig. 2), but does not disclose that the material is in a solid state in an operating condition of temperature about equal to that of the tire. Peterson discloses an extrudable material for tire traction (see 61, Fig. 6) which morphs from a liquid to a solid upon ejection (see col. 5: 4-7). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of maintaining integrity of the material to therefore conserve material expenditures. Examiner notes that the extruded material would inherit temperature characteristics “about equal” of the tire to which it is adhered to due to principles of heat transmission. In any event Further, it would have been obvious to one of ordinary skill in the art to be a temperature about equal to that of tire with the motivation of enhancing ability of the material to maintain its position on the tire. 
Regarding claim 12, Dzaack discloses the device of claim 1 wherein the accumulation member includes at least one cartridge of said material (see Fig. 2) but does not disclose that such material would be extruded in the form of a string. Peterson discloses such (see 61; Fig. 6). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of maintaining integrity of the material to therefore conserve material expenditures.
Regarding claim 17, Dzaack discloses a deposition method (1) of an extrudable material (2) on the tire (100) of a vehicle (200), comprising the steps of: - providing a deposition device (1) of an extrudable material (2) on the tire (100) of said vehicle (200) in accordance with claim 1; (see above description of claim 1) - actuating said deposition device (1) by means of said control member (5) (see col. 2: 12-27); successively or simultaneously; putting said tires (100) in rotation so as to allow a deposition of said extrudable material (2) in said state of extrusion by means of said extrusion unit (3) on an outer surface portion (110) of said tire (100) so as to wrap it at least partially (see col. 2: 12-27); - turning off said deposition device (1) by means of said control member (5) (see col. 2: 12-27); but does not explicitly disclose letting said extrudable material (2) harden to go from said extrusion state to said solid state. Peterson discloses an extrudable material for tire traction (see 61, Fig. 6) which morphs from a liquid to a solid upon ejection (see col. 5: 4-7). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of maintaining integrity of the material to therefore conserve material expenditures.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dzaack in view of Peterson and in further view of KR 20160008911 A to Jun et al. (“Jun”).
Regarding claim 4, Dzaack in view of Peterson discloses the device of claim 2 but does not disclose the material being a high friction coefficient polymer. Jun discloses such (see pg. 2 of attached, 2nd ¶, spray being a polymer resin). Examiner notes that the “configured for the fused deposition modelling (FDM) limitation is a method limitation for a product claim and does not receive patentable weight. See MPEP 2113. It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of enhancing traction and using a material of low weight. 

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dzaack in view of US 2999711 to Sturmer.
Regarding claim 5, Dzaack discloses the device of claim 1 wherein the device is installable on the vehicle in correspondence of said tire (see Fig. 1); but does not disclose that the device is integrated with a structural portion of a wheel arch of said vehicle. Sturmer discloses such (see Fig. 2). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of improving the ability of maintaining alignment of the nozzle with respect to the tread surface of the wheel by affixing such to structure that envelops the tread; namely, the wheel arch. 

Regarding claim 6, Dzaack in view of Sturmer discloses the device of claim 5 configured to deposit said extrudable material (2) in said state of extrusion in correspondence to at least one portion of a tread (120) of said tire (100) of the vehicle (200), preferably in a configuration of said tire (100) in rotation around its own axis (X) (as evident from Fig. 1; col. 2: 21-23).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dzaack in view of US 1755823 to Hopkins

Regarding claim 7, Dzaack discloses the device of claim 1 wherein said extrusion unit has a nozzle 21 but does not disclose a guiding means (3b) configured to allow a controlled translation of at least said nozzle (3a) along a predetermined dispensing direction (T). Hopkins discloses such (see e.g. pg 1: 77-84; Fig. 3). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of stowing away to improve aerodynamics of the wheel. 

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dzaack in view of Hopkins and in further view of Peterson. 

Regarding claims 8 and 9, Dzaack in view of Hopkins discloses the device of claim 1 but does not disclose a dispensing direction parallel to the rotational axis or transverse to the rotational axis. Peterson explicitly discloses a pattern of anti-slip material applied across the tread in a criss-cross pattern and showing a pattern extending substantially parallel with the rotational axis (Fig. 6; col. 4: 41-45). Therefore, it would have been obvious to have the nozzle adjustable as taught by Hopkins but in the direction of parallel with the rotational axis or transverse thereof with the motivation of providing for a criss cross design or related designs of the anti-slip material therein enhancing traction. 

Regarding claim 10, Dzaack in view of Hopkins and Peterson discloses the device of claim 8 but does not disclose the translation occurring for stretch equal to the width of the tread. However, Peterson suggests the importance of “adequately covering the tread” and shows the anti-slip material seemingly extending from one side of the tread to the other. Therefore, it would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of enhancing traction of the tire with the anti-slip material. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dzaack in view of US 8465061 to Reid.

Regarding claim 15, Dzaack discloses the device of claim 1 with such use for the drive wheel (col. 2: 66) but does not disclose more than one drive wheel and thus a plurality of extrusion units. Reid discloses a traction system for all tires (see Fig. 5). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of enhancing traction. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617